TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00627-CV


Elizabeth Guadian, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-FM-05-003278, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This is an accelerated appeal from an order terminating the parental rights of
Elizabeth Guadian to her minor children, A.C.G., A.M.G., T.M., J.I.M., and M.M.  Guadian's court-appointed attorney filed an Anders brief containing a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced on appeal.  See Anders v.
California, 386 U.S. 738, 744 (1967).  Counsel concludes that the appeal is without merit.  The brief
meets the requirements of Anders.  See Taylor v. Texas Dep't of Family & Protective Servs., 160
S.W.3d 641, 646-47 (Tex. App.--Austin 2005, no pet.) (applying Anders procedure in appeal from
termination of parental rights).
		A copy of counsel's brief was delivered to Guadian, who was advised of her right to
examine the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing the
record, we have found nothing that would arguably support an appeal, and we agree that the appeal
is frivolous and without merit.  The judgment of the trial court is therefore affirmed.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   April 20, 2007